Exhibit 10.2

 

[vslogo1.jpg]

 

 

 

December 21, 2014

 

Lewis C. Pell

40 Ramland Road

Orangeburg, New York 10962

 

 

Re:  Termination of Letter Agreement

 

Dear Mr. Pell:

 

 

Reference is made to that certain letter regarding maintenance of liquidity
addressed by you to Vision Sciences, Inc. (the “Company”) dated October 24, 2014
(the “Letter”).

 

This letter will confirm our agreement that the Letter will terminate
automatically effective at the Effective Time as defined in the Agreement And
Plan Of Merger by and among Visor Merger Sub LLC, the Company and Uroplasty,
Inc. dated as of the date hereof.

 

 

Sincerely, 

 

 

 

 

Vision-Sciences, Inc.  

 

 

 

 

 

 

 

By: 

/s/ Howard Zauberman

 

 

Howard Zauberman, President and CEO 


 

Acknowledged and agreed: 

 

 

 

 

 

/s/ Lewis C. Pell

 

Lewis C. Pell  

 

 

 

[ex10-2img002.jpg]